                         Case 8:21-cv-01325-JVS-ADS Document 1 Filed 08/10/21 Page 1 of 5 Page ID #:1



                         1   MICHAEL B. HORROW (SBN 162917)
                             SCOTT E. CALVERT (SBN 210787)
                         2   DONAHUE & HORROW, LLP
                             1960 E. Grand Ave., Suite 1215
                         3   El Segundo, California 90245
                             Telephone: (310) 322-0300
                         4   Facsimile: (310) 322-0302
                             Email: mhorrow@donahuehorrow.com
                         5   Email: scalvert@donahuehorrow.com
                         6   Attorneys for Plaintiffs MICHAEL HOON
                             KIM, and MIMI KIM
                         7

                         8                         UNITED STATES DISTRICT COURT
                         9                        CENTRAL DISTRICT OF CALIFORNIA
                        10
DONAHUE & HORROW, LLP




                        11   MICHAEL HOON KIM, and MIMI KIM,               Case No.:
                        12                      Plaintiffs,
                                                                           COMPLAINT FOR BENEFITS
                        13         vs.                                     UNDER A GROUP DISABILITY
                                                                           EMPLOYEE BENEFIT PLAN
                        14   HARTFORD LIFE AND ACCIDENT
                             INSURANCE COMPANY; and GROUP
                        15   BASIC TERM LIFE, SUPPLEMENTAL
                             DEPENDENT LIFE, SUPPLEMENTAL
                        16   TERM LIFE, ACCIDENTAL DEATH
                             AND DISMEMBERMENT PLAN FOR
                        17   EMPLOYEES OF BAXTER
                             INTERNATIONAL INC.,
                        18
                                                Defendants.
                        19

                        20
                                   Plaintiff alleges as follows:
                        21
                                   1.     This Court's jurisdiction is invoked pursuant to 28 U.S.C. §§1331, 1337
                        22
                             and 29 U.S.C.§ 1132(a), (e), (f) and (g), of the Employee Retirement Income
                        23
                             Security Act of 1974, 29 U.S.C. §1001, et seq. (hereafter "ERISA") as it involves a
                        24
                             claim by Plaintiffs for Supplemental Life insurance benefits under an employee
                        25   benefit plan regulated and governed under ERISA. Jurisdiction is predicated under
                        26   these code sections as well as 28 U.S.C. §1331 as this action involves a federal
                        27   question.
                        28         2.     The events or omissions giving rise to Plaintiffs’ claim occurred in this

                                                                       –1–
                                    COMPLAINT FOR BENEFITS UNDER A GROUP DISABILITY EMPLOYEE BENEFIT PLAN
                         Case 8:21-cv-01325-JVS-ADS Document 1 Filed 08/10/21 Page 2 of 5 Page ID #:2



                         1   judicial district, thus venue is proper here pursuant to 28 U.S.C. § 1391(b)(2), and
                         2   the ends of justice so require.
                         3          3.     The ERISA statute at 29 U.S.C. §1133, in accordance with Regulations
                         4   of the Secretary of Labor, provides a mechanism for internal appeal of benefit

                         5   denials. Those avenues of appeal have been exhausted.
                                    4.     Plaintiffs are informed and believe and thereon allege that Defendant,
                         6
                             GROUP BASIC TERM LIFE, SUPPLEMENTAL DEPENDENT LIFE,
                         7
                             SUPPLEMENTAL TERM LIFE, ACCIDENTAL DEATH AND
                         8
                             DISMEMBERMENT PLAN FOR EMPLOYEES OF BAXTER
                         9
                             INTERNATIONAL INC. is an employee welfare benefit plan established and
                        10
                             maintained by BAXTER INTERNATIONAL INC. an Illinois corporation, to
DONAHUE & HORROW, LLP




                        11
                             provide its employees with life insurance protection, and is the Plan Administrator.
                        12
                                    5.     Plaintiff alleges upon information and belief that Defendant,
                        13
                             HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY
                        14   (“HARTFORD”), is, and at all relevant times was, a corporation duly organized and
                        15   existing under and by virtue of the laws of the State of Connecticut and authorized to
                        16   transact and transacting the business of insurance in this state.
                        17          6.     Plaintiffs MICHAEL HOON KIM and MIMI KIM (“Plaintiffs”) are,
                        18   and at all relevant times were, residents and citizens of the State of California, the
                        19   parents of decedent Luke Kim and beneficiaries under the Supplemental Life
                        20   Insurance benefit plan.
                        21          7.     Defendant HARTFORD issued Group Life Insurance Plan Number
                        22   0GL402755 to Baxter International Inc. and the eligible participants and

                        23   beneficiaries of the Plan.

                        24
                                    8.     Based upon information and belief, decedent Luke Kim had elected
                             Supplemental Life Insurance coverage equivalent to four times his annual salary.
                        25
                                    9.     Tragically, on June 23, 2020, decedent and insured Luke Kim died as a
                        26
                             result of injuries sustained in a fall.
                        27
                                    10.    On or about July 27, 2020, Defendant HARTFORD denied Plaintiffs’
                        28
                             claim for Supplemental Life Insurance under the Plan based on their determination
                                                                        –2–
                                    COMPLAINT FOR BENEFITS UNDER A GROUP DISABILITY EMPLOYEE BENEFIT PLAN
                         Case 8:21-cv-01325-JVS-ADS Document 1 Filed 08/10/21 Page 3 of 5 Page ID #:3



                         1   that the suicide exclusion applied.
                         2         11.     On or about September 18, 2020, Plaintiffs requested a review of the
                         3   denial of the Supplemental Life Insurance Claim. Plaintiffs provided a detailed
                         4   timeline leading up to their son’s death inconsistent with any type of suicidal

                         5   ideations. Plaintiffs also noted the Irvine Police Department’s failure to obtain
                             crucial surveillance footage from the time of the incident. In addition, Plaintiffs
                         6
                             noted that none of the witness statements obtained by the police supported the
                         7
                             conclusion that their son had intentionally jumped to his death.
                         8
                                   12.     Plaintiffs noted in support of their appeal that the totality of the
                         9
                             evidence did not support Defendant HARTFORD’s conclusion:
                        10
                                         • “I hope your reconsideration of these facts shows that our son was a
DONAHUE & HORROW, LLP




                        11
                                            very active, responsible and successful working young man whose
                        12
                                            career was advancing, was planning an active lifestyle and was loved
                        13
                                            by everyone around him.
                        14               • Luke loved helping people, that’s why he chose the nursing field. He
                        15                  had so much to live for and always full of life with the brightest smile
                        16                  that lit up the room. He loved surfing, snowboarding and biking as
                        17                  well as being a gifted musician and artist.
                        18               • All of his family and friends can’t accept this as a suicide. After much
                        19                  painful and thorough research into this incident we’ve come to the
                        20                  conclusion that this was a completely unexpected and unimaginable
                        21                  accident.”
                        22         13.     On or about October 16, 2020, Defendant HARTFORD denied

                        23   Plaintiffs’ appeal request and upheld the prior denial.

                        24
                                   14.     On or about April 23, 2021, Plaintiffs, through counsel, requested
                             Defendant HARTFORD provide an extension until June 23, 2021 to provide
                        25
                             additional documentation in support of their prior appeal request.
                        26
                                   15.     On or about April 27, 2021, Defendant HARTFORD denied Plaintiffs’
                        27
                             request for an extension.
                        28
                                   16.     On or about May 6, 2021, Plaintiffs, through counsel, again requested
                                                                         –3–
                                    COMPLAINT FOR BENEFITS UNDER A GROUP DISABILITY EMPLOYEE BENEFIT PLAN
                         Case 8:21-cv-01325-JVS-ADS Document 1 Filed 08/10/21 Page 4 of 5 Page ID #:4



                         1   Defendant HARTFORD review additional documentation in support of their appeal.
                         2   This request was based on the extension afforded to all ERISA appeals due to the
                         3   COVID-19 Outbreak and the difficulty the pandemic had created in obtaining
                         4   additional documentation and evidence in support of their appeal.

                         5         17.    On or about May 10, 2021, Defendant HARTFORD denied Plaintiffs’
                             second request for additional time to provide supplemental evidence in support of
                         6
                             their prior appeal.
                         7
                                   18.    On or about June 3, 2021, forensic medical expert George Nichols, II,
                         8
                             MD prepared a report regarding his independent cause of death determination based
                         9
                             on the documentation concerning Luke Kim’s death. Dr. Nichols’ conclusion was
                        10
                             that there were two equally plausible scenarios- homicide or suicide. As a result, Dr.
DONAHUE & HORROW, LLP




                        11
                             Nichols concluded “[w]ith reasonable medical certainty I cannot determine which
                        12
                             manner of death is correct. To me, the manner of death is undetermined.”
                        13
                                   19.    On or about June 22, 2021, Plaintiffs, through counsel, provided
                        14   Defendant HARTFORD with a report from forensic expert George Nichols, II, MD.
                        15   Dr. Nichols’ report supported Plaintiffs’ contention that Defendant HARTFORD
                        16   failed to meet its burden of proof in applying the suicide exclusion and denying
                        17   benefits under the Supplemental Life insurance claim.
                        18         20.    To date, DEFENDANT Hartford has not acknowledged receipt of
                        19   Plaintiffs’ supplemental appeal documentation or substantively responded to
                        20   Plaintiffs within the 45-day review period under ERISA. As such, Plaintiffs allege
                        21   that their appeal is deemed denied and all administrative remedies have been
                        22   exhausted.

                        23         21.    As a direct and proximate result of the Defendant HARTFORD’s

                        24
                             denials, Plaintiffs’ have not been provided the Supplemental Life Insurance death
                             benefits under by the Plan.
                        25
                                   22.    As a further direct and proximate result of the denial of benefits,
                        26
                             Plaintiffs’ have been required to incur attorney fees to pursue this action and are
                        27
                             entitled to have such fees paid by defendants pursuant to 29 U.S.C. § 1132(g) (1),
                        28
                             ERISA § 502(g) (1).
                                                                       –4–
                                    COMPLAINT FOR BENEFITS UNDER A GROUP DISABILITY EMPLOYEE BENEFIT PLAN
Case 8:21-cv-01325-JVS-ADS Document 1 Filed 08/10/21 Page 5 of 5 Page ID #:5
